DETAILED ACTION
	Claims 1-15 have been considered for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lefebvre et al. (US Patent 6,171,138).
	In re Claim 1, Lefebvre discloses a body panel 24 to cover a battery 28 and a motherboard 30 of an electronic device, the body panel comprising: a planar surface to face the battery and the motherboard in an assembled state of the body panel on the electronic device (See Figure 3); and a connector 36 affixed on the planar surface, wherein in the assembled state of the body panel on the electronic device, the connector 36 is to position between the battery 28 and the motherboard 30 and to electrically couple the battery with the motherboard.  
	In re Claims 2, 9 and 14, Lefebvre discloses wherein the connector 36 comprises: a first set of interconnects 60a-60f to connect with corresponding interconnects 62a-62f of the battery 28; and a second set of interconnects 60a-60f to connect with corresponding interconnects 62a-62f of the motherboard 30 (or “printed circuit board” as described in col. 8 ll.20-36).  
	In re Claims 3, 10 and 15, Lefebvre discloses wherein the first set of interconnects 60a-60f and the second set of interconnects 60a-60f is formed of a conductive material.  
	In re Claims 4 and 8, Lefebvre discloses wherein the body panel is one of a back cover of the electronic device (See Figure 2).  
	In re Claims 5, 7 and 13, Lefebvre discloses wherein in a disassembled state of the body panel, the electrical coupling of the battery 28 and the motherboard 30 is disconnected.  Lefebvre, col. 5 ll. 43-47.
	In re Claim 6, Lefebvre discloses a portable electronic device comprising: a battery 28; a motherboard 30; a body panel 24 to cover the battery and the motherboard in an assembled state of the body panel on the portable electronic device; and a connector 36 affixed to the body panel, for being removably positioned between the battery and motherboard, wherein in the assembled state, the connector is to position between the battery and the motherboard to electrically couple the battery with the motherboard. 
	In re Claim 11, Lefebvre discloses a portable electronic device comprising: a chassis 22; a power source 28 disposed on the chassis; an electrical component 30 disposed on the chassis; a body panel 24 to cover the power source and the electrical component on the chassis, in a coupled state of the body panel with the portable electronic device; a connector 36 affixed to the body panel; and a coupling element 34, 50, 38 to couple the body panel with the chassis, wherein in the coupled state of the body panel with the portable electronic device, the connector 36 is to position between the power source 28 and the electrical component 30 and to electrically couple the power source with the electrical component.  
	In re Claim 12, Lefebvre discloses wherein the connector 36 is affixed to a planar surface of the body panel 24 to face the power source 28 and the electrical component 30 in the coupled state.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841